Title: From Benjamin Franklin to Richard Bennett Lloyd, 3 February 1780
From: Franklin, Benjamin
To: Lloyd, Richard Bennett


Dear Sir
Passy, Feb. 3. 1780.
I received The Letter you did me the honour of Writing to me The 8th. past. This is the first good Opportunity I have had of answering it. All the Circumstances you mention considered, if you think you can have leave to pass by New York I see nothing amiss in your attempting it and I heartily wish you a prosperous Voyage. As to Conveyances from hence, they are very uncertain or too hazardous for your family to risque, and from Holland they will not be so frequent to Eustatia as here to fore; their ships now going, only under Convoys; and you have afterwards the Risque of being taken between that Island and the Continent. Mr. Izard after waiting long there for a Passage, is returned to Paris having given over that project.
What you desire to communicate to me, may be written and will come safely to my hands, if you put your Letter for me under a Cover to Mr de La frété en son hotel Chaussee d’Antin, a Paris.
Make my Respects acceptable to Mrs Lloyd and believe me to be with sincere Esteem, Dear sir Y. m. o. & m. h. S.
M. LLoyd.
